                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


STONE BREWING CO., LLC
                                                           Civil Action No. 18-cv-00331-BEN-LL

                                             Plaintiff,
                                      V.
MILLERCOORS LLC                                              JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Plaintiff’s Motion for Summary Judgment is GRANTED IN PART and DENIED IN PART.
The Defendant’s Motion for Summary Judgment is DENIED. The Plaintiff’s Motion to Strike Portions
of Defendant’s Summary Judgment Brief is DENIED as moot.




Date:          3/30/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
